 



Exhibit 10.2

 

 



AMENDMENT NO. 3 TO SENIOR
SECURED TERM LOAN AGREEMENT

 

This AMENDMENT NO. 3 (this “Amendment), dated as of March 28, 2013, is made with
respect to the Senior Secured Term Loan Credit Agreement, dated as of August 31,
2011 (as amended by that certain Amendment No. 1 dated as of December 7, 2012,
that certain Amendment No. 2 to Senior Secured Term Loan Agreement dated as of
January 23, 2013, and as further amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among MEDLEY CAPITAL
CORPORATION, a Delaware corporation (the “Borrower”), the several banks and
other financial institutions from time to time party to the Credit Agreement as
lenders (the “Lenders”), ING CAPITAL LLC, as administrative agent for the
Lenders under the Credit Agreement (in such capacity, together with its
successors in such capacity, the “Administrative Agent”), and solely for
purposes of Section 2.8, MOF I BDC LLC, a Delaware limited liability company
(“the “Subsidiary Guarantor”, and together with the Borrower, the “Obligors”).
Capitalized terms not otherwise defined herein shall have the meanings ascribed
to them in the Credit Agreement (as amended hereby).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Credit Agreement, the Lenders have made certain loans
and other extensions of credit to the Borrower; and

 

WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent amend certain provisions of the Credit Agreement and the Lenders signatory
hereto and the Administrative Agent have agreed to do so on the terms and
subject to the conditions contained in this Amendment.

 

NOW THEREFORE, in consideration of the promises and the mutual agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

SECTION I AMENDMENT TO CREDIT AGREEMENT

 

Effective as of the Effective Date (as defined below), and subject to the terms
and conditions set forth below, the Credit Agreement is hereby amended as
follows:

 

(a) Section 2.06(f)(i)(B) is hereby amended by deleting the number
“$300,000,000” therein and replacing it with the number “$400,000,000”.

 

(b) Section 9.02(c) is hereby amended by deleting the number “$300,000,000”
therein and replacing it with the number “$400,000,000”.

 

SECTION II MISCELLANEOUS

 

2.1. Conditions to Effectiveness of Amendment. This Amendment shall become
effective as of the date (the “Effective Date”) on which the Borrower and each
Subsidiary Guarantor party hereto have satisfied each of the following
conditions precedent (unless a condition shall have been waived in accordance
with Section 9.02 of the Credit Agreement):



 

 

 

 

(a) Documents. The Administrative Agent shall have received each of the
following documents, each of which shall be reasonably satisfactory to the
Administrative Agent (and to the extent specified below to each Lender) in form
and substance:

 

(1) Executed Counterparts. From each of the Required Lenders, the Administrative
Agent and the Obligors, either (1) a counterpart of this Amendment signed on
behalf of such party or (2) written evidence satisfactory to the Administrative
Agent (which may include telecopy transmission or electronic mail of a signed
signature page to this Amendment) that such party has signed a counterpart of
this Amendment.

 

(b) Fees and Expenses. The Borrower shall have paid in full to the
Administrative Agent and the Lenders all fees and expenses related to this
Amendment and the Credit Agreement owing on Effective Date, including any
up-front fee due to any Lender on the Effective Date.

 

(c) Other Documents. The Administrative Agent shall have received such other
documents, instruments, certificates, opinions and information as the
Administrative Agent may reasonably request in form and substance satisfactory
to the Administrative Agent.

 

The contemporaneous exchange and release of executed signature pages by each of
the Persons contemplated to be a party hereto shall render this Amendment
effective and any such exchange and release of such executed signature pages by
all such persons shall constitute satisfaction or waiver (as applicable) of any
condition precedent to such effectiveness set forth above.

 

2.2. Representations and Warranties. To induce the other parties hereto to enter
into this Amendment, the Borrower represents and warrants to the Administrative
Agent and each of the Lenders that, as of the Effective Date and after giving
effect to this Amendment:

 

(a) This Amendment has been duly authorized, executed and delivered by the
Borrower and the Subsidiary Guarantor, and constitutes a legal, valid and
binding obligation of the Borrower and the Subsidiary Guarantor enforceable in
accordance with its terms. The Credit Agreement, as amended by the Amendment,
constitutes the legal, valid and binding obligation of the Borrower enforceable
in accordance with its respective terms.

 

(b) The representations and warranties set forth in Article 3 of the Credit
Agreement as amended by this Amendment and the representations and warranties in
each other Loan Document are true and correct in all material respects (other
than any representation or warranty already qualified by materiality or Material
Adverse Effect, which shall be true and correct is all respects) on and as of
the Effective Date or as to any such representations and warranties that refer
to a specific date, as of such specific date, with the same effect as though
made on and as of the Effective Date.

 

(c) No Default or Event of Default has occurred or is continuing under the
Credit Agreement.

 

2.3. Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Amendment constitutes the entire contract between and
among the parties relating to the subject matter hereof and supersedes any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. Delivery of an executed counterpart of this Amendment by
telecopy or electronic mail shall be effective as delivery of a manually
executed counterpart of this Amendment.

 



2

 

 

2.4. Payment of Expenses. The Borrower agrees to pay and reimburse the
Administrative Agent for all of its reasonable and documented out-of-pocket
costs and expenses incurred in connection with this Amendment, including,
without limitation, the reasonable fees, charges and disbursements of legal
counsel to the Administrative Agent, (but excluding, for the avoidance of doubt,
the allocated costs of internal counsel).

 

2.5. GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

 

2.6. Incorporation of Certain Provisions. The provisions of Sections 9.01, 9.07,
9.09, 9.10 and 9.12 of the Credit Agreement are hereby incorporated by reference
with respect to Section I.

 

2.7. Effect of Amendment. Except as expressly set forth herein, this Amendment
shall not by implication or otherwise limit, impair, constitute a waiver of, or
otherwise affect the rights and remedies of the Lenders, the Administrative
Agent, the Collateral Agent, the Borrower or the Subsidiary Guarantor under the
Credit Agreement or any other Loan Document, and, except as expressly set forth
herein, shall not alter, modify, amend or in any way affect any of the other
terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document, all of which are ratified and affirmed in
all respects and shall continue in full force and effect. Nothing herein shall
be deemed to entitle any Person to a consent to, or a waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other Loan
Document in similar or different circumstances. This Amendment shall apply and
be effective only with respect to the provisions amended herein of the Credit
Agreement. Upon the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words
of similar import shall mean and be a reference to the Credit Agreement as
amended by this Amendment and each reference in any other Loan Document shall
mean the Credit Agreement as amended hereby. This Amendment shall constitute a
Loan Document.

 

2.8. Consent and Affirmation. Without limiting the generality of the foregoing,
by its execution hereof, each of the Borrower and the Subsidiary Guarantor
hereby to the extent applicable as of the Effective Date (a) consents to this
Amendment and the transactions contemplated hereby, (b) agrees that the Amended
and Restated Guarantee and Security Agreement and each of the other Security
Documents is in full force and effect, (c) confirms its guarantee (solely in the
case of Subsidiary Guarantor) and affirms its obligations under the Amended and
Restated Guarantee and Security Agreement and confirms its grant of a security
interest in its assets as Collateral for the Secured Obligations (as defined in
the Amended and Restated Guarantee and Security Agreement), and (d) acknowledges
and affirms that such guarantee and/or grant is in full force and effect in
respect of, and to secure, the Secured Obligations (as defined in the Amended
and Restated Guarantee and Security Agreement).

 



3

 

 

[Signature pages follow]

 



 



4

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day of year first above written.

 

  MEDLEY CAPITAL CORPORATION, as Borrower       By:        Name: Richard T.
Allorto, Jr.
Title: Chief Financial Officer

 

[Signature Page to Amendment No. 3]





 

 

 



  MOF I BDC LLC, as Subsidiary Guarantor       By:        Name: Richard T.
Allorto, Jr.
Title: Chief Financial Officer

 

[Signature Page to Amendment No. 3]

 



 

 

 





  ING CAPITAL LLC, as Administrative Agent and a Lender       By:        Name:
Patrick Frisch, CFA
Title: Managing Director

 

[Signature Page to Amendment No. 3]

 



 

 

 

 





  GOLDMAN SACHS BANK USA, as a Lender       By:        Name: Michelle Latzoni
Title: Authorized Signatory

 

[Signature Page to Amendment No. 3]

 



 

 

 

 





  DORAL BANK, as a Lender       By:        Name: Mark Bernstein
Title: Manager Director

 

[Signature Page to Amendment No. 3]

 

 

 



 





  EVERBANK COMMERCIAL FINANCE, as a Lender       By:        Name: S. Scott Gates
Title: Managing Director

 

[Signature Page to Amendment No. 3]

 



 

 

 





  KEY EQUIPMENT FINANCE, INC., as a Lender       By:        Name: Richard
Andersen
Title: VP

 

[Signature Page to Amendment No. 3]

 



 

 

 





  SIGNATURE BANK, as a Lender       By:        Name: Maria Hegi
Title: SVP

 

[Signature Page to Amendment No. 3]

 



 

 

 



  WESTERN ALLIANCE BANK, as a Lender       By:        Name: Jeremy Lindner
Title: SVP

 

[Signature Page to Amendment No. 3]



 

 

 







  CITY NATIONAL BANK, as a Lender       By:        Name: Brandon L. Feitelson,
C.F.A.
Title: Senior Vice President

 

[Signature Page to Amendment No. 3]

 



 

 

 





  ONEWEST BANK, FSB, as a Lender       By:        Name: David G. Ligon
Title: Executive Vice President

 

[Signature Page to Amendment No. 3]



 

 